Citation Nr: 1209363	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  09-38 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus, including as due to bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel



INTRODUCTION

The Veteran had active service from November 1950 to August 1952, including in the Korean Conflict.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's DD Form 214 shows that he served in the Republic of Korea during the Korean Conflict, was awarded the Combat Infantryman's Badge (CIB), and was assigned to a heavy mortar infantry company.

2.  The Veteran lay statements that he was exposed to significant in-service acoustic trauma during active service, including while in combat in Korea during the Korean Conflict, are consistent with the facts and circumstances of his active service and are considered credible.

3.  Resolving any reasonable doubt in the Veteran's favor, the competent evidence indicates that his current bilateral hearing loss and tinnitus are both related to active service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  Tinnitus was incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He specifically contends that he was exposed to significant in-service acoustic trauma during active service, including while in combat in Korea during the Korean Conflict.  He also specifically contends that his in-service duties as an infantryman while in Korea during the Korean Conflict exposed him to significant in-service acoustic trauma and caused or contributed to his current bilateral hearing loss and tinnitus.

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system), are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). 

Service connection also may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition also is compensable under 38 C.F.R. § 3.310(a).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Clinically, the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).   For compensation purposes, however, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater or where the auditory thresholds for at least three of these frequencies are 26 dB or greater or when speech recognition scores are less than 94 percent.  38 C.F.R. § 3.385.

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

The Board finds that the evidence supports granting the Veteran's claims of service connection for bilateral hearing loss and for tinnitus.  The Veteran has contended that he was exposed to significant in-service acoustic trauma while serving as an infantryman with a heavy mortar infantry company in the Republic of Korea during the Korean Conflict.  The Board finds that the Veteran's consistent lay statements testimony concerning his significant in-service noise exposure to be credible because they are consistent with the facts and circumstances of his honorable combat service in Korea.  The Board notes in this regard that a review of the Veteran's DD Form 214 shows that he served in the U.S. Army infantry with a heavy mortar company.  He was awarded the Korean Service Medal with 1 Bronze Service Star and the CIB during active service.  This evidence corroborates the Veteran's consistent assertions that he served in combat in the Republic of Korea during the Korean Conflict and was exposed to significant in-service acoustic trauma while assigned to a heavy mortar infantry unit during active service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006), Barr v. Nicholson, 21 Vet. App. 303 (2007), and Caluza v. Brown, 7 Vet. App. 498 (1995).

The competent evidence also supports the Veteran's assertions that he incurred his current bilateral hearing loss and tinnitus during his active honorable combat service in Korea.  For example, a review of the Veteran's service treatment records shows that his hearing was 15/15 (or within normal limits) on whispered voice hearing tests conducted at both his enlistment physical examination in September 1950 and at his separation physical examination in August 1952.  

When he filed his service connection claims on a VA Form 21-526 in October 2008, the Veteran contended that he had served with a U.S. Army heavy mortar infantry company during the Korean Conflict from May 1951 to February 1952 "without any ear protection."  He denied any significant post-service noise exposure.  He also stated that he had been awarded the CIB during active service.

The evidence shows that the Veteran has reported consistently to his post-service VA treating physicians that he incurred his current bilateral hearing loss and tinnitus during active service.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).   For example, on VA examination in December 2008, the Veteran complained of tinnitus and hearing loss.  He reported having "the greatest difficulty understanding speech in most listening situations."  A history of tinnitus and noise exposure was noted.  His tinnitus had begun several years earlier "and he could not relate the tinnitus to a cause or incident."  He described his tinnitus as bilateral, intermittent, and sporadic "(no specific frequency) with a duration of a few seconds."  He also reported that he had served in the Army from 1950-1952 in a heavy mortar infantry company "without the use of ear protection.  He served a tour of duty in Korea."  The Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
40
50
55
LEFT
20
30
40
55
65

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 92 in the left ear.  The VA examiner stated that frequency specific audiometric data was needed to determine if the Veteran had experienced hearing loss at his separation from active service.  This examiner noted that the Veteran had reported being exposed to loud noise from the firing of mortars without the use of ear protection while in combat in Korea.  The Veteran also had reported "working in a warehouse setting for 40 years with a local hardware company."  This examiner also noted that exposure to "[l]oud noise over extended periods of time can cause a high frequency hearing loss."  He concluded that the Veteran's hearing loss "appears to be noise induced."  He was unable to provide an opinion as to the onset of the Veteran's bilateral hearing loss "due to the lack of frequency specific data" in the Veteran's service treatment records.  He also noted in this regard that a whispered voice hearing test "would likely miss a unilateral or high frequency hearing loss.  Frequency specific audiometric data is needed to determine if hearing loss exists.  This type of testing was not available when [the Veteran] was in the military."  The diagnoses included tinnitus which was at least as likely as not related to bilateral hearing loss, mild to moderate sensorineural hearing loss in the right ear, and mild to moderately severe sensorineural hearing loss in the left ear. 

In statements on his May 2009 notice of disagreement, the Veteran acknowledged that he had worked in a factory for 40 years after his service separation but "this was not a noisy place."  He stated that the factory where he had worked for 40 years following his service separation was not as noisy as normal street noise.  He also stated that, during a single 5-day period while he was in combat in Korea, his heavy mortar infantry company had fired over 2500 mortar rounds every day.  

The evidence shows that the Veteran currently experiences bilateral hearing loss and tinnitus.  He has reported consistently that he incurred both of these disabilities during active service, including as a result of his acknowledged honorable combat service in Korea with a heavy mortar company.  The Board has found that the Veteran's lay statements concerning his in-service combat experiences to be credible because they are consistent with the facts and circumstances of his service (as demonstrated by a review of his DD Form 214).  The competent evidence in this case indicates that the Veteran's current bilateral hearing loss and tinnitus are related to active service.  The Board recognizes that the December 2008 VA examiner was unable to provide an opinion concerning the contended etiological relationship between the Veteran's current bilateral hearing loss, tinnitus, and active service because there was no "frequency specific data" available in the Veteran's service treatment records.  This VA examiner also suggested that frequency specific data concerning the Veteran's contended bilateral hearing loss and tinnitus could not have been obtained at the Veteran's separation from active service because frequency specific audiometric testing was not available at that time.  The Board observes in this regard that the Court has held that the lack of contemporaneous medical evidence is not an "absolute bar" to granting service connection.  See Buchanan, 451 F.3d at 1337.  The Board already has found that the Veteran's lay statements concerning in-service acoustic trauma to be credible because they are consistent with the facts and circumstances of his honorable combat service in Korea.  The Board now finds that the Veteran's lay statements that he incurred bilateral hearing loss and tinnitus during active service to be credible as well, despite the lack of contemporaneous service treatment records demonstrating the presence of either disability during service.  In summary, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports granting service connection for bilateral hearing loss and for tinnitus.

The Board finally notes that, because it is granting service connection for tinnitus on a direct service connection basis, it will not address the Veteran's entitlement to service connection for tinnitus as secondary to bilateral hearing loss.  See Allen, 7 Vet. App. at 439.


ORDER

Entitlement to service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


